Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
In response to communication with applicant’s correspondent of record, David Tucker, Reg# 63,120, the application has been amended as follows: 
LISTING OF CLAIMS:

1. (Currently Amended) An authentication information transmission device for transmitting authentication information using ultrasonic waves to minimize the occurrence of errors at a receiving side when the authentication information is transmitted using an inaudible frequency, the device comprising:
a storage unit configured to store authentication information, frequency information corresponding to letters or numbers included in the authentication information, and a number of times a repetition of frequency corresponding to a number of times a consecutively arranged letter or number included in the authentication information;
a control unit configured to generate sound wave signals with frequencies corresponding to the letters or numbers included in the authentication information; and
a sound wave output unit configured to output the sound wave signals,

	wherein the number of times a repetition of frequency corresponding to the number of times a consecutively arranged letter or number is included in the authentication information.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest repeatedly, over a plurality of periods of time, generating sound wave signals with frequencies corresponding to letters or numbers included in authentication information, including information disclosing the number of times a repetition of frequency corresponding to the number of times a consecutively arranged letter or number, and a number of times a repetition of frequency corresponding to a number of times a consecutively arranged letter or number included in the authentication information, in order to minimize the occurrence of errors at a receiving side when the authentication information is transmitted using an inaudible frequency, in the specific manner and combinations recited in claims 1-2 and 4-5.  

The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US PG Pub Kutsuwada et al (US 2013/0070566), which teaches authenticating 
(ii) 	JP Pub Yamaguchi (JP 2005/056872A), which discloses providing authentication based on information extracted from a sound wave signal;
(iii) 	NPL document "UltraSonic Watch: Seamless Two-Factor Authentication Through Ultrasound" – Zarafeta et al, HCI Group, University of Patras, 03/09/2019; and
(iv)	NPL document "Sound-Proof: Usable Two-Factor Authentication Based on Ambient Sound" – Karapanos et al, 24th USENIX Security Symposium, 08/24/2015.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of repeatedly, over a plurality of periods of time, generating sound wave signals with frequencies corresponding to letters or numbers included in authentication information, including information disclosing the number of times a repetition of frequency corresponding to the number of times a consecutively arranged letter or number, and a number of times a repetition of frequency corresponding to a number of times a consecutively arranged letter or number included in the authentication information, in order to minimize the occurrence of errors at a receiving side when the authentication information is transmitted using an inaudible frequency, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220209